Title: To Thomas Jefferson from Matthew Lyon, 9 February 1808
From: Lyon, Matthew
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington Feby 9th. 1808
                  
                  I was about to call on you last tuesday & wished to have done so every day since but could not absent my self from the house on account of the question for removing the Seat of Government.
                  My object in calling was merely to acquaint You that my letters from the Westward express a great anxiety least the Savages be let loose upon the people Unawares & before they are alarmed & prepared. I meant also to remind you that the Time for preparing to take Montreal for this year (which place commands the Brittish western Country & their posts) is fast sliping away—That place is defenceless & approachable on the River side during the Ice which lasts nearly through the Month of March, at that time they can receive no succour save from Quebec which may be alarmed for its own safety, the Getting to that part of Canada with an army by ice is much more convenient than by water, 8,000 Men at the season of the year I speak of, would be as sure to effect the object as 20,000 when the St Lawrence is open & they are encouraged by the receipt & Expectation of Succour from Europe & their other dominions.
                  The Northern Militia are fully competent to a Stroke like this, I am of opinion the Commanding officer ought to be Selected, The Artilery & Military Stores in motion, and that every Officer & Soldier for the Expedition should know their destination within a few days, if any Step of this kind should be complained of, I would hand the British Minister the Justification of his Court for takeing the Danish fleet—
                  I am confident that the Legislature are disposed to provide for and Sanction such a Step without A declaration of War—Indeed I am so much of A Quaker politician that I beleive I shall hardly ever be brought to vote for a declaration of War or to withdraw our Ministers of peace from an other Country; or to drive theirs for us. I would leave these things to be done by the Enemy, I would also when I saw there must be war keep it out of my Country as long and as far off as possible.
                  At the time I am writeing this I hope that all our differences are made up or are sure to be made up with the British goverment. if so there is no necessity for takeing Canada. I certainly would not hessitate to express this hope if I knew that all the Stories which Federalists have published respecting Bonepartes threats & declarations were true 
                  I am with great respect Your Obedt Servt
                  
                     M Lyon 
                     
                  
               